                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 BARN 11, LLC,                                                             DATE FILED: 6/3/2021
                            Plaintiff,
                                                                 1:20-cv-4113 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 SPECTRUM GLOBAL SOLUTIONS, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On March 8, 2021, the Parties in this case submitted a stipulation and proposed judgment

resolving the case. See ECF No. 22. Three days later, on March 11, 2021, the Court emailed

counsel for both Parties asking them to refile the documents because the stipulation contained

inaccurate dates for certain events in the case. Because the stipulation was incorporated by

reference into the consent judgment, the Court noted that it would not endorse the judgment in

light of the errors. The Court received no response to the email.

       Approximately a month later, on April 6, 2021, the Court sent another email to counsel

for the Parties following up on the March 11 email. Once again, the Court received no response.

       Finally, a month after that, on May 11, 2021, the Court sent counsel a third email

regarding the same errors in the stipulation and judgment. No response was received. However,

more than a week later, on May 21, 2021, a revised stipulation was filed correcting some, but not

all of the errors. See ECF No. 23. In particular, while the date of the filing of Defendant’s

Answer was corrected, the stipulation still incorrectly states the year of all events in the case as

occurring in 2021. Compare ECF No. 22-1 with ECF No. 23-1. In addition, the Clerk of Court

also rejected the filing because it did not have handwritten signatures.
          On May 25, 2021, the Court entered an Order to Show Cause why the case should not be

dismissed in light of the continued errors and resulting inaction in the case. The Parties filed a

joint letter on June 2, 2021, erroneously claiming that they had corrected all of the errors in their

stipulation. See ECF No. 26. The Parties also refiled the stipulation (which still contained

incorrect dates, but included handwritten signatures), see ECF No. 25, and asked the Court to

endorse the Proposed Judgment. Finally, the Parties noted that this case was “amicably

resolved” in March. See ECF No. 26 at 1. The Stipulations filed on the docket also reference a

Confidential Settlement Agreement and General Release dated March 8, 2021. See, e.g., ECF

No. 25.

          In light of the errors that remain in the stipulation as submitted, counsel’s failure to

respond to the Court’s earlier outreach, and the apparent settlement of this case,

          IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE. The

Clerk of Court respectfully is requested to close the case.



SO ORDERED.
                                                         ____________________ _________________
                                                         _________________________________   _
Date: June 3, 2021                                          RY K
                                                         MARY     AY VY
                                                                 KAY    YSKOC
                                                                       VYSKOCIL  CIL
                                                                                  I
      New York, NY                                       United
                                                              dS tates Di
                                                                States  ist
                                                                          strict Judge
                                                                       District




                                                     2
